Title: To John Adams from Hendrick W. Gordon, 29 June 1813
From: Gordon, Hendrick W.
To: Adams, John



Dear Sir,
Boston 29th June 1813.

Since I had the pleasure of writing you yesterday, I have learnt that a Swedish vessel will sail from here on Sunday or Monday next direct for Gottenburg, and that Capt Wm Story, a Brother of Judge Story, is to take passage in her—Perhaps a better opportunity to write your Son our Minister in Russia will not occur this summer—
Capt Story is an intimate acquaintance of mine, and I am persuaded would if required load him self with letters to oblige you. He will probably remain in Gottenburg some time and will take no other opportunity than a good one to send your letter to Mr Adams—
I send this by a private hand so that you may have more time to write, than you would have if I waited to have it go by mail— In haste I remain / yours devotedly 
H W Gordon